- Prepared by EDGARX.com Exhibit 10.23 REGISTRATION RIGHTS AGREEMENT Registration Rights Agreement (this “Agreement”), dated as of October 21, 2016, by and between Mechanical Technology, Incorporated, a New York corporation located at 325 Washington Avenue Extension, Albany, New York 12205 (the “Company”), and Brookstone Partners Acquisition XXIV, LLC, a Delaware limited liability company located at 122 East 42nd Street, Suite 4305, New York, New York 10168 (the “Investor”). The parties hereto agree as follows: 1.
